Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant's submission filed on 1/4/2021. Claims 1, 4, 5, 10, 11-16, 18 and 20 are amended. Claim 17 is cancelled. Claim 21 is new. Claims 1-16 and 18-21 are pending. 
Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for database transaction management in a secure computing environment.

The examiner finds applicant’s remarks for patentability made on 1/4/2021 to be persuasive. The examiner further finds applicant’s claim amendment(s) filed on 1/4/2021, to be sufficient to overcome the prior art. The examiner notes the applicant has amended each independent claim to now recite the feature(s) of, “wherein the secure processing enclave is secured based on cryptography such that contents of the secure processing enclave cannot be viewed externally and such that alteration to the contents of the secure processing enclave is externally detectable”. The examiner contends that neither teachings of the prior art reference(s), Bibera et al. (US Patent Publication No. 2018/0227119 ), Padmanabhan et al. (US Patent Publication No. 2019/0238525) or Milazzo et al. (US Patent Publication No. 2017/0279818), alone or in combination teaches applicant’s newly amended claim feature(s) noted above in conjunction with the other limitation feature(s) of applicant’s independent claims. As such the examiner contends that applicant’s claim 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Specification (Title)
	The examiner withdraws the objection made to applicant’s title in view of applicant’s title amendment. 
Examiner’s Remarks – Claim Objection 
	The examiner withdraws the claim objection in view of applicant’s claim amendment. 
Examiner’s Remarks – Double Patenting 
	The examiner withdraws the rejection made under Double Patenting in view of applicant’s claim amendment. 
Examiner’s Remarks - 35 USC § 101
	The examiner withdraws the rejection made under 35 USC § 101 in view of applicant’s claim amendments. 
Examiner’s Remarks - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendments. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CHOW; RICHARD (US Patent Publication No. 2016/0283731) and Wang; Cong (US Patent Publication No. 2019/0197260).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497